IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              October 24, 2007
                                No. 06-10149
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

MELVIN TRAYLOR

                                           Petitioner-Appellant
v.

DAN JOSLIN, Warden

                                           Respondant-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:05-CV-2333


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Melvin Traylor, federal prisoner # 29612-077, filed an application for a
writ of habeas corpus, invoking 28 U.S.C. § 2241, and challenging the sentence
imposed related to his conviction of conspiracy to distribute crack cocaine. The
district court construed the habeas application as an unauthorized successive
28 U.S.C. § 2255 motion and dismissed it without prejudice as an unauthorized
successive § 2255 motion. Traylor argues the merits of his habeas claim only
and does not discuss in his brief whether the district court erred. See Yohey v.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-10149

Collins, 985 F.2d 222, 224–25 (5th Cir. 1993) (issues not briefed are waived).
The appeal is DISMISSED AS FRIVOLOUS.




                                      2